Citation Nr: 0124968	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-06 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a June 1982 rating decision was clearly and 
unmistakably erroneous in denying a claim of entitlement to 
service connection for an acquired psychiatric disorder.

(The issue of whether a January 1984 decision of the Board of 
Veterans' Appeals (Board), insofar as it affirmed the denial 
of service connection for an acquired psychiatric disorder, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE) will be addressed in a separate 
decision with a different docket number.)


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to March 
1980.  Further the record reflects that he had additional 
service in the Reserves, including a period of active duty 
for training (ACDUTRA) in August 1980.

This matter is before the Board from a February 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO), which found that it did not have jurisdiction to 
address the veteran's claim of CUE regarding the June 1982 
rating decision as it had been subsumed by the subsequent 
Board decision of January 1984.

The veteran provided testimony at a videoconference hearing 
before the undersigned Board Member in June 2001, a 
transcript of which is of record.  During this hearing, the 
issue was raised as to whether the January 1984 Board 
decision, insofar as it affirmed the denial of service 
connection for an acquired psychiatric disorder, should be 
revised or reversed on the grounds of CUE.


FINDINGS OF FACT

1.  A rating decision dated June 14, 1982, denied, among 
other things, the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  

2.  The veteran perfected a timely appeal of the June 1982 
rating decision to the Board.

3.  By a decision dated January 26, 1984, the Board, in part, 
upheld the denial of service connection for an acquired 
psychiatric disorder.  That action subsumed the June 1982 
rating decision.


CONCLUSION OF LAW

Inasmuch as the June 1982 rating decision's denial of service 
connection for an acquired psychiatric disorder was subsumed 
by the January 1984 Board decision, that rating decision is 
not subject to a claim based on CUE as a matter of law.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001); 38 C.F.R. § 
20.1104 (2001); Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 
1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent law provides that previous determinations, which 
are final and binding, will be accepted as correct in the 
absence of CUE.  Where the evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  However, when a determination of the agency of 
original jurisdiction is affirmed by the Board, such 
determination is subsumed by the final appellate decision.  
38 C.F.R. § 20.1104.

In the instant case, the record clearly shows that the 
veteran perfected a timely appeal to the Board with respect 
to the June 1982 rating decision.  Thereafter, in a January 
1984 decision, the Board upheld the denial of service 
connection for an acquired psychiatric disorder, among other 
things.  By this action, the Board subsumed the June 1982 
rating decision, and as such, that rating decision may not be 
subject to collateral attack based a claim of CUE under 
38 C.F.R. § 3.105(a).  While decisions of the Board may be 
revised or reversed due to CUE, the RO has no jurisdiction to 
review a claim of CUE in a final Board decision.  See 
38 C.F.R. § 20.1404.  Thus, the veteran's claim of CUE 
regarding the June 1982 rating decision must be dismissed as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, in Livesay v. Principi, No. 00-51 
(U.S. Vet. App. Aug. 30, 2001) (en banc), the Court held that 
the provisions of the VCAA were not applicable to CUE motions 
regarding prior Board decisions.  As the standard for finding 
CUE in a prior Board decision is the same for prior rating 
decisions, the Board is of the opinion that the Court's 
rationale in Livesay should also apply in the instant case.  
Moreover, the VCAA made no changes to the provisions of 
38 C.F.R. § 20.1104.  Further, the record reflects that the 
RO informed the veteran by the February 2000 rating decision 
and the March 2000 Statement of the Case that they could not 
adjudicate his claim of CUE regarding the June 1982 rating 
decision as it had been subsumed by the January 1984 Board 
decision.  This is essentially the same rationale for the 
Board's decision herein.  It is also noted that the Statement 
of the Case included a summary of the applicable statutory 
and regulatory provisions pertinent to the instant case.  
Moreover, since this claim has been denied as a matter of 
law, the benefit of the doubt doctrine is not for application 
in the instant case.  As the law and not the facts is 
dispositive in this case, there does not appear to be any 
reasonable possibility that any additional assistance would 
aid in substantiating the appellant's claim.  See § 3 of the 
VCAA, to be codified at 38 U.S.C.A. § 5103A(a)(2).  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.  


ORDER

The claim that the June 1982 rating decision was clearly and 
unmistakably erroneous in denying service connection for an 
acquired psychiatric disorder is dismissed as a matter of 
law.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

